DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-21 have been examined and are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-4, 6-15, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, 
“A method comprising: at a first device including a display device, one or more input devices, non-transitory memory, and one or more processors coupled with the non-transitory memory: detecting, via the one or more input devices,” of claims 1-21 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.

Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-21, the limitations directed to additional elements include: “one or more input devices, a first input that corresponds to migrating data”
In exemplary claim 1, limitations reciting the abstract idea are as follows:
“migrating data to set-up the first device during a new device set-up workflow”
“a selectable direct transfer option that corresponds to initiating a direct transfer of the data to the first device from a second device within a predefined proximity range of the first device”
“a selectable remote transfer option that corresponds to initiating a remote transfer of the data to the first device from a remote storage device”

 (as drafted, these limitations are a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. These limitations, in the context of this claim, 
encompasses the user thinking about following “workflow”, determining “selectable direct transfer option”, and/or “selectable remote transfer option” from one location to another location.
Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to “non-transitory memory, and one or more processors coupled with the non-transitory memory: detecting, via the one or more input devices”. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraph [0127] of specification and the [FIG.3] of the drawing makes it clear that the disclosed functionality is implemented on well-known computing systems or mobile device), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.

Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to a “non-transitory memory, and one or more processors coupled with the non-transitory memory: detecting, via the one or more input devices”, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. 
In addition, paragraphs [0127] of the specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrates the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
The dependent Claims 5, 16 and 21 have the details of selecting options in a specific way and these claims are not rejected under 35 U.S.C. 101.  
Furthermore, other dependent claims have been also fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general-purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.
\


Claim Rejections - 35 USC§ 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, 10, 11, 12, 14, 16, 17, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al., US 2015/0163302, (hereinafter Armstrong) in view of Conway US 2009/0132400 (hereinafter Conway).

As per claim 1. (Original) A method comprising: (With respect to claim 1, Armstrong discloses) at a first device including a display device, one or more input devices, non-transitory memory, and one or more processors coupled with the non-transitory memory: detecting, via the one or more input devices, (Armstrong in Paragraph [0068] lines 12-15)

 a first input that corresponds to migrating data to set-up the first device during a new device set-up workflow; and in response to detecting the first input, displaying, via the display device, a data migration user interface that includes concurrently displaying:  (Armstrong in [FIG.5] and paragraph [0021] discloses a step for user selecting a user interface control presented by the transfer application to indicate an intent to transfer data from the source mobile device 102 to the destination mobile device) 

a selectable direct transfer option that corresponds to initiating a direct transfer of the data to the first device from a second device within a predefined proximity range of the first device, (Armstrong in paragraph [0005] teaches a method of transferring device and prompting, a first prompt to a user of the transferring device to confirm pairing with the receiving device; receive a confirmation of the first prompt; provide a second prompt to a user of the receiving device to confirm pairing with the transferring device; (i.e., “initiating a direct transfer of the data to the first device from a second device” as claimed) and receive a confirmation of the second prompt and initiating transfer of the data from the transferring device to the receiving device.)

wherein the selectable direct transfer option includes an estimated time for completion of the direct transfer; (Armstrong in paragraph [0045] lines 3-14 discloses that determining an estimated transfer time of backing up the data is made to not backup the data directly to the cloud-based system but to rather backup the data to the receiving device)

(With respect to Claim 1, Armstrong does not explicitly disclose) and a selectable remote transfer option that corresponds to initiating a remote transfer of the data to the first device from a remote storage device, wherein the selectable remote transfer option includes an estimated time for completion of the remote transfer.  
However, Conway teaches in paragraph [0039] “a GUI included in application 130 may provide for display to a user a list of potential start times and costs associated with each of the start times, possibly along with an estimated time to complete the data transfer associated with each of the start times. A user may then select a desired actual start time for the data transfer based on the foregoing information”
Thus, one person having ordinary skill in the art to combine teachings of Conway into the combined system of Armstrong for the advantageous purpose of offering a various number of options for users transferring data from source device to the target device depending on the user’s needs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Conway into the system of Armstrong because, they are analogous art as being directed to the same field of endeavor, the system and method of transferring data into a client device over the public network services. (See Armstrong [FIG.1], Paragraph [0019], Conway [FIG.1], Paragraph [0017])

Claims 2, 13, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong, in view of Conway and further in view of Miyazaki et al., US 20010029520, hereinafter Miyazaki.

As per claim 2. (Original) The method of claim 1, wherein the selectable remote transfer option is displayed with a respective appearance associated with a recommended option when a backup associated with the data stored by the remote storage device satisfies a predefined recommendation criterion.  
However, Miyazaki discloses a step for generating at least one of a transfer recommendation for user to choose from one or more data transfer operation (Miyazaki US 20010029520 [claim 41]: “... said transfer manager provides one or more transfer options for performing said data transfer operation, and wherein a hint subroutine responsively generates at least one of a transfer recommendation and a transfer explanation for said data transfer operation, said hint subroutine being activated by at least one of a system user action and an automatic initiation event from said source device.”)
Thus, one person having ordinary skill in the art to combine teachings of Miyazaki into the combined system of Armstrong for the advantageous purpose of providing the user with a plurality of options for transferring data to enhance user experiences for using the service.

As per claim 3.  (Original) The method of claim 1, (Armstrong discloses) wherein the selectable direct transfer option is displayed with a respective appearance associated with a recommended option when a backup associated with the data is unavailable.  (Armstrong [0017] “the user can transfer data directly from the first mobile device to the second mobile device, which can result in a faster and more reliable/efficient transfer operation.”)

Claims 4, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong, in view of Conway and further in view of Jain et.al, US 9848061 hereinafter Jain.

As per claim 4.  (Original) The method of claim 1, wherein the data migration user interface also includes a selectable set-up option that that corresponds to setting-up the first device without at least some of the data.  
However, Jain discloses a step for configuring user interface with a user-selectable option on the configuration to adjust existing rules. (Jain US 9848061: col.4 lines 36-38: “providing, on the configuration interface, a user-selectable option on the configuration interface to adjust one or more existing rules.”)
Thus, one person having ordinary skill in the art to combine teachings of Jain into the combined system of Armstrong for the advantageous purpose of providing user with a plurality options to choose from the user inference for his/her needs.

As per claim 5.  (Original) The method of claim 1, further comprising: detecting, via the one or more input devices, a second input that corresponds to (Armstrong teaches) selection of the direct transfer option; and in response to detecting the second input, replacing display of the data migration user interface with a direct transfer user interface via the display device that includes an estimated time for completion of the direct transfer and a selectable option to cancel the direct transfer.  (Armstrong in paragraph [0005] teaches a method of transferring device and prompting, a first prompt to a user of the transferring device to confirm pairing with the receiving device; receive a confirmation of the first prompt; provide a second prompt to a user of the receiving device to confirm pairing with the transferring device; (i.e., “initiating a direct transfer of the data to the first device from a second device” as claimed) and receive a confirmation of the second prompt and initiating transfer of the data from the transferring device to the receiving device.)

Claims 6, are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong, in view of Conway and further in view of Dvortsov et al., US 2016/0277891, hereinafter Dvortsov.

As per claim 6.  (Original) The method of claim 5, further comprising: (Armstrong and combined do not explicitly disclose) while displaying the direct transfer user interface, detecting movement of the first device relative to the second device; in response to detecting the movement of the first device relative to the second device and in accordance with a determination that the first device has reached a threshold distance from the second device, displaying, via the display device, a proximity warning indicator; 
However, Dvortsov teaches a step for defining threshold based on specific expectations about distances between devices.
(Dvortsov [0087] lines 7- 13: “For example, the estimated distance based on the Bluetooth LE sensors can be compared to a proximity threshold, with a distance less than the threshold defined as “close” proximity. The proximity threshold can be defined as desired. In some embodiments, the threshold can be based on specific expectations about distances between devices; for instance, in the configurations shown in FIGS. 4 and 5, a threshold distance can be six inches, eight inches, or the like.”)

(Furthermore, Armstrong also does not explicitly teach) and in response to detecting the movement of the first device relative to the second device and in accordance with a determination that the first device has not reached the threshold distance from the second device, forgoing displaying, via the display device, of the proximity warning indicator.  
However, Dvortsov discloses a method of utilizing the combination of close proximity and correlations in the motion-sensor data between the mobile device and a wearable device can be used as indicators 
(Dvortsov [0112] “For example, similarly to the manner in which a combination of close proximity and correlations in the motion-sensor data between the mobile device and a wearable device can be used as indicators that the mobile device has been removed from stowage, the discontinuation of close proximity and/or correlations in the motion-sensor data can be used to indicate that the mobile device has been stowed.)
Thus, one person having ordinary skill in the art to combine teachings of Dvortsov into the combined system of Armstrong for the advantageous purpose of determining the current status of device by correlating the activity of user to follow correct steps in the work-flow.

As per claim 7.  (Original) The method of claim 5, (Armstrong discloses) further comprising: while displaying the direct transfer user interface: obtaining a first portion of the data from the second device via a first communication channel; (Armstrong [0006] “In response to the determining the one or more characteristics the transfer of data to the receiving device can be initiated rather than directly to the cloud based central system.”)

(Armstrong discloses) and obtaining a second portion of the data from the remote storage device via a second communication channel.  (Armstrong [0017] “Rather than transferring data from the first mobile device to an intermediary server and then from the intermediary server to a second mobile device, the user can transfer data directly from the first mobile device to the second mobile device, which can result in a faster and more reliable/efficient transfer operation.”)

Claims 8, are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong, in view of Conway and further in view of Nakahara et al., US 2008/0281942, hereinafter Nakahara.

As per claim 8. (Original) The method of claim 5, further comprising: while displaying the direct transfer user interface, determining that the direct transfer is complete; (Armstrong does not exclusively disclose) and in response to determining that the direct transfer is complete, causing the second device to display an option to securely erase the second device.  
However, Nakahara teaches a method of deleting the data at the source device after the completion of data transferring to the target storage medium (Nakahara [0004] “Upon receiving that acquisition request, the data holding device transfers data that is stored on a storage medium, such as an HDD, to the data utilization device that is the source of the request, i.e., the request-source data utilization device. When the transfer process is complete, the data holding device deletes the data from the storage medium.”)
Thus, one person having ordinary skill in the art to combine teachings of Nakahara into the combined system of Armstrong for the advantageous purpose of providing security for protecting personal/private data on the old mobile device after data is transferred to the new.

Claims 9, are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong, in view of Conway and further in view of Shahbazi US 20060112427, hereinafter Shahbazi.

As per claim 9. (Original) The method of claim 1, wherein the data migration user interface includes the selectable direct transfer option when a proximity feature was previously used during the new device set-up workflow. 
However, Shahbazi teaches a method of archiving the history of data access, connections performed, type of data and information transferred to and from a mobile device and a resource during the previous synchronization (Shahbazi “39. The method of claim 33, wherein the gather mobile device information include at least one of device type, device identity, synchronization software type, synchronization software availability, synchronization software location, synchronization software version number, previous synchronization information, data and time of last synchronization, the type of device used during previous synchronization ... and data access and connections performed, type of data and information transferred to and from a mobile device and a resource.”)
Thus, one person having ordinary skill in the art to combine teachings of Shahbazi into the combined system of Armstrong for the advantageous purpose of enhancing user experiences on the steps for setting a new device by keeping the history of previously used method.

As per claim 10, (Original) The method of claim 1, wherein the data migration user interface includes the selectable direct transfer option when the first device detects the second device.  (Armstrong in paragraph [0045] lines 3-14 discloses that determining an estimated transfer time of backing up the data is made to not backup the data directly to the cloud-based system but to rather backup the data to the receiving device)

As per claim 11, (Original) The method of claim 1, wherein the data migration user interface includes the selectable remote transfer option when the remote storage device stores a backup associated with the data. (Armstrong [0002] “Data can be copied not only to different medium but to a medium located at a different location than the electronic device, to protect both against media failure and against other threats, such as natural disasters. For example, a cloud-based backup procedure can be used, in which information is copied from an electronic device to a server accessible via the Internet.”)
 
As per claim 12, (Currently amended) An electronic device, comprising: a display device; one or more input devices; one or more processors; non-transitory memory; and one or more programs, wherein the one or more programs are stored in the non- transitory memory and configured to be executed by the one or more processors, the one or more programs including instructions for: detecting, via the one or more input devices, a first input that corresponds to migrating data to set-up the electronic device during a new device set-up workflow; and in response to detecting the first input, displaying, via the display device, a data migration user interface that includes concurrently displaying: a selectable direct transfer option that corresponds to initiating a direct transfer of the data to the electronic device from a second device within a predefined proximity range of the electronic device, wherein the selectable direct transfer option includes an estimated time for completion of the direct transfer; and a selectable remote transfer option that corresponds to initiating a remote transfer of the data to the electronic device from a remote storage device, wherein the selectable remote transfer option includes an estimated time for completion of the remote transfer.  

Claims 12 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 13, (Original) The electronic device of claim 12, wherein the selectable remote transfer option is displayed with a respective appearance associated with a recommended option when a backup associated with the data stored by the remote storage device satisfies a predefined recommendation criterion.  

Claims 13 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 14, (Original) The electronic device of claim 12, wherein the selectable direct transfer option is displayed with a respective appearance associated with a recommended option when a backup associated with the data is unavailable.  

Claims 14 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 15, (Currently amended) The electronic device of claim 12, wherein the data migration user interface also includes a selectable set-up option that that corresponds to setting-up the electronic device without at least some of the data.  

Claims 15 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 16, (Original) The electronic device of claim 12, wherein the one or more programs further include instructions for: detecting, via the one or more input devices, a second input that corresponds to selection of the direct transfer option; and in response to detecting the second input, replacing display of the data migration user interface with a direct transfer user interface via the display device that includes an estimated time for completion of the direct transfer and a selectable option to cancel the direct transfer. 

Claims 16 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 17, (Currently amended) A non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which, when executed by an electronic device with a display device, and one or more input devices, cause the electronic device to: detect, via the one or more input devices, a first input that corresponds to migrating data to set-up the electronic device during a new device set-up workflow; and in response to detecting the first input, display, via the display device, a data migration user interface that includes concurrently displaying: a selectable direct transfer option that corresponds to initiating a direct transfer of the data to the electronic device from a second device within a predefined proximity range of the electronic device, wherein the selectable direct transfer option includes an estimated time for completion of the direct transfer; and a selectable remote transfer option that corresponds to initiating a remote transfer of the data to the electronic device from a remote storage device, wherein the selectable remote transfer option includes an estimated time for completion of the remote transfer.  

Claims 17 is analogous to claim 1 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 18, (Original) The non-transitory computer readable storage medium of claim 17, wherein the selectable remote transfer option is displayed with a respective appearance associated with a recommended option when a backup associated with the data stored by the remote storage device satisfies a predefined recommendation criterion. 

Claims 18 is analogous to claim 2 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.
 
As per claim 19, (Original) The non-transitory computer readable storage medium of claim 17, wherein the selectable direct transfer option is displayed with a respective appearance associated with a recommended option when a backup associated with the data is unavailable.

Claims 19 is analogous to claim 3 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 20, (Currently amended) The non-transitory computer readable storage medium of claim 17, wherein the data migration user interface also includes a selectable set-up option that that corresponds to setting-up the electronic device without at least some of the data.  

Claims 20 is analogous to claim 4 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

As per claim 21, (Original) The non-transitory computer readable storage medium of claim 17, wherein the instructions further cause the electronic device to: detect, via the one or more input devices, a second input that corresponds to selection of the direct transfer option; and in response to detecting the second input, replace display of the data migration user interface with a direct transfer user interface via the display device that includes an estimated time for completion of the direct transfer and a selectable option to cancel the direct transfer. 

Claims 21 is analogous to claim 5 except that it is directed to an apparatus or system and is rejected under the same rationale as indicated above.

Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:
SECURE TRANSMISSION OF MEDIA DURING A COMMUNICATION SESSION (Patel et al, US 2014/0280982 Al) - Methods for secure transmission of data during a communication session are provided herein. In some embodiments, the method includes establishing a secure voice communication session between a first electronic device and second electronic device in a communications network, and sending secure data over the established voice communication session using information associated with the established voice communication session.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHONGSUH PARK whose telephone number is (408) 918-7574.  The examiner can normally be reached on Monday - Friday 8:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHONGSUH PARK/Examiner, Art Unit 2154 

/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154